DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (WO 2020/015746).in view of Park et al. (US 2019/0319494)


Re Claim 1; Muratov discloses a wireless power transmitting device, (100) comprising: 
wireless power transmitting circuitry (7) having a wireless power transmitting coil (10) configured to transmit wireless power signals; and 

compare the current quality factor to a baseline quality factor (reference quality factor value); and determine whether a foreign object is present based at least partly on determining whether the current quality factor is lower than the baseline quality factor by at least a threshold amount. (Fig. 3 and pages 4 line 30-40, page 5 lines 1-10 and page 7 line 15-20 For example, if a very low Q-factor is measured, this may be indicative of the presence of a foreign object.)
Muratov does not disclose wherein the control circuitry is configured to periodically update the baseline quality factor using a filtering operation based on a history of measurements.
Park discloses wherein the control circuitry is configured to periodically update the baseline quality factor using a filtering operation based on a history of measurements. (Fig. 16 and par 0439 the update of the quality factor is based on a received packet. The received indicates that it was a past event (history). The filtering is done based on first in last out process (Lifo process) For instance In the Latest Measured Quality Factor Value field 1602, a latest measured quality factor value may be recorded in correspondence with the receiver identifier 1601.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have stored the baseline quality factor in the transmitter in order to instantly calculate and control the power transmitted to the receiver to prevent power excess power transferred to compensate for power loss when a foreign object is present.

Re Claim 2; Muratov discloses a control circuit as discussed above. Muratov does not disclose wherein the control circuitry is configured to: in response to determining that the current 
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the quality factor information along with a pinging information to positively differentiate between a foreign object and an actual receiver so that power is transferred to the appropriate load and prevent overheating the foreign object. 

Re Claim 3; Muratov discloses wherein the control circuitry is configured to compare the current quality factor to the baseline quality factor at least partly by computing a difference between the current quality factor and the baseline quality factor. (Fig. 3 and pages 4 line 30-40 and page 5 lines 1-10 comparing is to fine the difference)


Re Claim 5; Muratov discloses a receiver comprising control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current quality factor.
Muratov does not disclose the transmitter comprising control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current quality factor.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have stored the baseline quality factor in the transmitter in order to instantly calculate and control the power transmitted to the receiver to prevent power excess power transferred to compensate for power loss when a foreign object is present. 
 
Re Claim 8; Park discloses wherein the control circuitry is configured to periodically update the baseline quality factor using a filtering operation based on quality factor measurements made after the initial time. (Fig. 16 and par 0439)

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 1 that  Park fails to disclose the claimed language and Park is directed to computing average quality factor value with a given frequency band. 
However the examiner respectfully disagree, as indicated above in the rejection, Park teaches the claimed limitation based on the explanation indicated. 
		Applicant argues regarding claim 5 that would not be necessary to include a separate step of sending a digital request for the purpose of differentiating between a power receiver and a foreign object as suggested by the examiner. 
.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/08/2022
Primary Examiner, Art Unit 2836